DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the preliminary amendment filed September 23, 2019.  Claims 1, 4-9, and 13-15 have been amended.  Claims 1-17 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low participation level" in claims 4 and 13 is a relative term which renders the claim indefinite.  The term "low participation level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 17 is rejected under 35 U.S.C. 102 (a)(1)/(a)(2)as being anticipated by Gupta et al (US Patent Application Publication No. 2009/0006608), hereinafter Gupta.
Gupta discloses a method and system for dynamically enhancing meeting participation.  Regarding claim 17, Gupta teaches [Fig. 2, 4, 7; para 0021] an interaction apparatus to be installed at a site of a communication by a plurality of participants, the [Fig. 9] apparatus comprising: an input [para 0050 – behavior component 508 can be configured to observe, record and/or analyze the various behaviors and the interaction between participants….component utilizes camera management] structured to acquire audio and/or image data of the plurality of participants [para 0021 -- system 100 can be configured to provide various information relating to participants of a meeting, conference or other scenario where two or more people meet (e.g., physically, virtually) to discuss a common topic]; an analysis evaluation unit structured to extract a rhythm shared by the plurality of participants based on audio data and/or the image data measured by the input apparatus [para 0050-0053 -- behavior component 508 can be configured to observe, record and/or analyze the various behaviors and the interaction between participants… behavior module 508 can listen or hear one or more conversation and record such conversations; para 0052 -- Behavior module 508 might also observe more than one conversation occurring at substantially the same time, which might indicate that the participants are not interacting as a collaborative unit or that something else is occurring….para 0070-- subgroups or ancillary discussions]; and a feedback unit [Fig. 7; para 0058-0066] structured to present the rhythm to at least one from among the plurality of participants [para 0055-0072 -- real-time feedback….. specifically para 0059 --- At substantially the same time as the meeting behaviors are gathered and analyzed, output component 606 can present the results to one or more meeting participants….para 0069-0072 …evaluation is presented to the attendees in a real-time manner].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication No. 2009/0006608), hereinafter Gupta, in view of Kozloski et al (US Patent Application Publication No. 2016/0293024), hereinafter Kozloski.
Gupta discloses a method and system for dynamically enhancing meeting participation.  Regarding claim 1, Gupta teaches [Fig. 2, 4, 7; para 0021] a communication analysis apparatus structured to analyze a communication by a plurality of participants, the communication analysis [Fig. 9] apparatus comprising: a camera [para 0050 – behavior component 508 can be configured to observe, record and/or analyze the various behaviors and the interaction between participants….component utilizes camera management] structured to acquire image data of the plurality of participants [para 0021 -- system 100 can be configured to provide various information relating to participants of a meeting, conference or other scenario where two or more people meet (e.g., physically, virtually) to discuss a common topic]; an analysis evaluation unit structured to evaluate the communication based on the audio data and the image data [para 0050-0053 -- behavior component 508 can be configured to observe, record and/or analyze the various behaviors and the interaction between participants… behavior module 508 can listen or hear one or more conversation and record such conversations]; and a feedback unit [Fig. 7; para 0058-0066] structured to provide an evaluation result obtained by the analysis evaluation unit or otherwise a feedback based on the evaluation result to the multiple participants in a real-time manner [para 0055-0072 -- real-time feedback….. specifically para 0069-0072 …evaluation is presented to the attendees in a real-time manner].  Gupta teaches listening or hearing conversations [para 0053], but fails to specifically teach a microphone to acquire the audio of the conversations.  Kozloski discloses a system for cognitive monitoring utilizing a microphone (117) for voice input [para 0028], a camera (112) for tracking a user and a feedback mechanism (106).    One having ordinary skill in the art at the time of the invention would have recognized the advantages of providing a microphone to acquire the audio of participants in the conversations, as suggested by Kozloski, in the system of Gupta, for the purpose of ensuring the system is able to received and analyze high quality audio, to ensure the system can provide the necessary feedback information.
Regarding claims 2 and 11, the combination of Gupta and Kozloski teaches the feedback unit [Fig. 7; para 0058-0066] presents a rhythm shared by the plurality of participants [para 0050-0072..specifically 0052 -- Behavior module 508 might also observe more than one conversation occurring at substantially the same time, which might indicate that the participants are not interacting as a collaborative unit or that something else is occurring….para 0070-- subgroups or ancillary discussions].
Regarding claims 3 and 12, the combination of Gupta and Kozloski teaches  wherein the feedback unit is configured as a humanoid robot [Kozloski’s mobile robot at para 0017], and wherein the feedback unit presents a rhythm in the form of at least one from among nodding, body language, and gesture [Gupta at para 0057; 0069-0071].
Regarding claims 4 and 13, the combination of Gupta and Kozloski teaches  the feedback unit [Gupta Fig. 7; para 0058-0066] presents the rhythm to a participant evaluated as having a low participation level [para 0052 -- someone is not offering any input; para 0058 -- ranking module 612 might rank the participation of each individual based on an indication of which person is talking and for how long. If a particular individual's participation is low, a low ranking (e.g., a number, a color indicator or other visual or audio information) can be associated with that individual. If participation by an individual is high, a different (high) ranking can be presented].  
Regarding claims 5 and 14, the combination of Gupta and Kozloski teaches the feedback unit presents the rhythm to a participant [Gupta Fig. 7; para 0058-0066] selected based on a mental state evaluation result obtained by the analysis evaluation unit [Kozloski’s cognitive monitoring para 0016].
Regarding claim 6, the combination of Gupta and Kozloski teaches the analysis evaluation unit evaluates a synchronization state among the plurality of participants [Gupta para 0050-0072..specifically 0052 -- Behavior module 508 might also observe more than one conversation occurring at substantially the same time, which might indicate that the participants are not interacting as a collaborative unit or that something else is occurring….para 0070-- subgroups or ancillary discussions].
Regarding claim 7, the combination of Gupta and Kozloski teaches the feedback unit visualizes and presents the evaluation result obtained by the analysis evaluation unit [Gupta Fig. 7; para 0058-0060; 0066….The ranking can be presented as visual information of one or more formats, such as bar charts, color coding, facial representations, and so forth. In accordance with some aspects, the ranking can be presented in an audible format]   
Regarding claim 8, the combination of Gupta and Kozloski teaches the analysis evaluation unit monitors a body movement for each of the plurality of participants [Gupta para 0057 --tapping on a table (e.g., fingers, pen, and the like) might indicate boredom (which might be indicated by yawning also). A person waving his arms or hands around might indicate that person is talking and is very animated about the subject of discussion].  
Regarding claim 9, the combination of Gupta and Kozloski teaches the analysis evaluation unit monitors a facial state for each of the plurality of participants [Gupta para 0057 – yawning; para 0058-0060 – facial representations; 0066].
Regarding claim 10,  Gupta teaches [Fig. 2, 4, 7; para 0021] a measurement/feedback apparatus to be installed at a site of a communication by a plurality of participants, the [Fig. 9] apparatus comprising: a camera [para 0050 – behavior component 508 can be configured to observe, record and/or analyze the various behaviors and the interaction between participants….component utilizes camera management] structured to acquire image data of the plurality of participants [para 0021 -- system 100 can be configured to provide various information relating to participants of a meeting, conference or other scenario where two or more people meet (e.g., physically, virtually) to discuss a common topic]; an interface unit structured to transmit the audio data and the image data to an external computer, and to receive feedback data based on an evaluation result of the communication from the computer [para 0086-0091 – where the features of the networked computer system provides elements of the interface to transmit and received data from external or remote components of the networked system;  para 0050-0053 -- behavior component 508 can be configured to observe, record and/or analyze the various behaviors and the interaction between participants… behavior module 508 can listen or hear one or more conversation and record such conversations]; and a feedback unit [Fig. 7; para 0058-0060] structured to present information or otherwise a stimulus based on the feedback data to the plurality of participants in a real-time manner [para 0055-0072 -- real-time feedback….. specifically para 0069-0072 …evaluation is presented to the attendees in a real-time manner].  Gupta teaches listening or hearing conversations [para 0053], but fails to specifically teach a microphone to acquire the audio of the conversations.  Kozloski discloses a system for cognitive monitoring utilizing a microphone (117) for voice input [para 0028], a camera (112) for tracking a user and a feedback mechanism (106) utilizing an interface (104) and remote computer processing [para 0061].    One having ordinary skill in the art at the time of the invention would have recognized the advantages of providing a microphone to acquire the audio of participants in the conversations, as suggested by Kozloski, in the system of Gupta, for the purpose of ensuring the system is able to received and analyze high quality audio, to ensure the system can provide the necessary feedback information.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Kozloski as applied to claim 10 above, and further in view of Han et al (US Patent Application Publication No. 2020/0298394), hereinafter Han.
Regarding claim 15, Gupta fails to teach the camera is a 360-degree camera.  Han discloses a robot system that captures user voice and image, tracks user movement in real time utilizing a 360-degree camera [para 0195].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing a 360-degree camera in tracking user movement and room activity, as suggested by Han, in the system of Gupta/Kozloski, for the purpose of ensuring all the movement and activity in the room can be adequately monitored and evaluated.
Regarding claim 16, the combination of Gupta, Kozloski, and Han teach a distance measurement sensor structured to measure a distance between it and each of the plurality of participants [Han at para 0199].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al (US Patent Application Publication No. 2014/0145936) discloses a method and system for 3D gesture behavior recognition of one or more attendees at a meeting or conference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659